Citation Nr: 0722407	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  98-02 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than December 29, 
1993, for a grant of a total disability rating based on 
individual unemployability (TDIU).


(The claim of entitlement to service connection for post-
traumatic stress disorder (PTSD); entitlement to a temporary 
total disability rating for PTSD based on a period of 
hospitalization from November 22, 1993, to January 24, 1994, 
under the provisions of 38 C.F.R. § 4.29; entitlement to an 
increased evaluation for postoperative degenerative arthritis 
of the left knee, with limitation of motion and laxity, 
currently rated as 20 percent disabling; and entitlement to 
an increased rating for postoperative residuals of bilateral 
varicose veins, currently rated as 30 percent disabling, will 
be addressed in a separate decision under a separate docket 
number, in addition, a claim challenging the validity of a 
dept will be addressed in another separate decision, under a 
separate docket number.)  




REPRESENTATION

Appellant represented by:	Sheila Campbell, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.  He had additional service in the U. S. Army 
Reserve from March 1977 to March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Board notes that in December 2004, the veteran testified 
at a video conference hearing before the undersigned Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  A copy of the transcript of that hearing is in the 
claims folder.

The veteran's case was certified on appeal to the Board in 
August 2006.  The veteran submitted additional medical 
evidence to the RO that same month.  The RO forwarded the 
evidence to the Board in September 2006.  See 38 C.F.R. 
§ 19.37(b) (2006).  

The Board notes that, following certification of an appeal, 
evidence can be submitted to the Board for consideration 
under certain circumstances.  See 38 C.F.R. § 20.1304 ( 
2006).  However, the evidence in this case is a medical 
report submitted in support of the veteran's claim involving 
severance of service connection for fibromyalgia.  The 
evidence is not relevant to the issue on appeal.  It will not 
be considered in the appellate review in this case.  


FINDINGS OF FACT

1.  The Board denied the veteran's claim for TDIU benefits in 
September 1986.  

2.  The Board denied increased ratings for the veteran's 
varicose veins and degenerative arthritis of the knees in 
December 1988 and August 1990.

3.  The veteran raised an informal claim for TDIU benefits at 
a hearing in February 1988.  He submitted a written informal 
claim in September 1993 and a formal written claim in May 
1994.

4.  The veteran's combined disability rating for his service-
connected disabilities from February 1988 to May 1994, at the 
time the claims were made, was 30 percent.  He had a 30 
percent rating for bilateral varicose veins, and a 
noncompensable rating for degenerative arthritis of both 
knees.

5.  The veteran was granted separate 10 percent ratings for 
arthritis of the knees in September 1996, effective from 
December 29, 1993, resulting in a combined disability rating 
of 40 percent.  The disability ratings were increased to 20 
percent for each knee, effective from December 29, 1993, in 
May 1997, resulting in a combined 60 percent disability 
rating.

6.  The veteran first met the schedular criteria for TDIU on 
December 29, 1993, when his combined schedular evaluation was 
increased to 60 percent from 40 percent disabling, and 
involved both lower extremities.

7.  The veteran's service-connected disabilities were not of 
such a nature and severity to warrant an extraschedular 
rating and were not such as to prevent him from securing or 
following a substantially gainful occupation prior to 
December 29, 1993.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
December 29, 1993, for the award of a total disability rating 
due to individual unemployability, are not met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 
3.321, 3.340, 3.341, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 ), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran's claim was received in 
1993, prior to the enactment of the VCAA.  His claim was 
substantiated in December 2003 when he was granted 
entitlement to a TDIU rating and assigned an effective date.  
The veteran expressed disagreement with the effective date of 
the grant and was issued a statement of the case (SOC) in 
that regard in June 2004.  He appealed the decision in July 
2004.  

The Board remanded the case for VCAA notice in September 
2005.  The RO wrote to the veteran in November 2005.  The 
veteran was advised of the evidence necessary to establish 
entitlement to an earlier effective date for his TDIU rating.  
The veteran was advised as to the evidence necessary to 
establish an extraschedular rating.  He was informed of the 
evidence of record.  The veteran responded to the letter in 
December 2005.  He submitted argument in support of why he 
should be entitled to an earlier effective date.  

The RO issued a supplemental statement of the case (SSOC) in 
June 2006.  The SSOC reviewed the evidence of record and 
confirmed the denial of the veteran's claim.  The SSOC also 
provided the bases for the continued denial.  

The veteran has not alleged that he has been prejudiced by 
the lack of notice of how to establish an earlier effective 
date, or the timing of the notice in his case.  Although it 
may presumed that he was prejudiced by the timing of the 
notice, the veteran has continually pursued his earlier 
effective date.  Moreover, his claim is not so much 
predicated on the production of new evidence but rather on 
the assessment of evidence already of record.  Further, he 
has been represented by an attorney during the entire 
pendency of his claim and appeal.  

Finally, as noted, the veteran's claim was substantiated in 
December 2003.  As a result, the section 5103(a) notice had 
served its purpose and its application was no longer 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
service medical records, private and VA medical records, 
Social Security records, VA examination reports, statements 
from the veteran.  The veteran testified at multiple 
hearings.  Further, the veteran's case was remanded for 
additional development in regard to this issue in September 
2005.  The case was referred to the Director, Compensation 
and Pension Service, for a specific assessment of whether an 
extraschedular rating was warranted.  The veteran was 
afforded an opportunity to supplement the record with 
evidence/argument.

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.

During the pendency of this appeal, the decision in the case 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) was issued.  
The decision held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the veteran was provided with the 
notice required by the decision in Dingess in August 2006.  

I.  Background

The veteran was denied entitlement to a TDIU rating by way of 
a Board decision dated in September 1986.  His service 
connected disabilities at that time consisted of bilateral 
varicose veins, rated as 30 percent disabling, and 
degenerative arthritis of the knees, rated at the 
noncompensable level.  The 1986 decision also denied 
entitlement to a compensable rating for arthritis of the 
knees.

The veteran submitted claims for increases for the disability 
ratings for his varicose veins and arthritis of the knees 
after September 1986.  The Board denied the claims in 
decisions dated in December 1988, and August 1990, 
respectively.

The veteran submitted an informal claim for a TDIU rating 
that was received at the RO in September 1993.  The veteran's 
attorney wrote a letter stating that VA medical records were 
attached to show that the veteran was unemployable.  However, 
there are no records attached to the letter in the claims 
folder.  A formal claim for a TDIU rating was received in May 
1994.

The veteran's service-connected disabilities at the time of 
the claim were still varicose veins, rated as 30 percent 
disabling, and arthritis of the knees, rated at the 
noncompensable level.  

The veteran later submitted a claim for service connection 
for PTSD, and increased ratings for his varicose veins and 
arthritis of the knees that was received at the RO on 
December 29, 1993.  

The veteran had worked as a truck driver, bus driver, cook, 
and a security guard in the years following his discharge 
from active service in January 1973.  He also had served in 
the U. S. Army Reserve from March 1977 to March 1981.  
However, his Reserve participation was extremely limited 
after June 1977 when he suffered an injury to his back and 
right leg.  He was discharged in March 1981.  He had also 
attended college, to include business administration courses.

Evidence of record at that time of the claim in 1993 showed 
the veteran had not worked since March 1980.  The veteran had 
been seen in the surgery clinic at the VA medical center 
(VAMC) in North Little Rock on March 5, 1980.  The examiner 
wrote a note on a prescription form that indicated the 
veteran should no longer work as a cook, standing in one 
place for a long period of time, because it was detrimental 
to his health.  The examiner did not say that the veteran was 
unable to work, either in the note or the surgical consult of 
record.  The examiner clearly stated that the veteran should 
not continue working as a cook.  The veteran electively 
stopped working at that time and has stated on many occasions 
that his VA doctor told him to quit working based on the note 
of March 5, 1980.  That contention is clearly not supported 
by the evidence of record.

In addition, there is a letter from a VA psychologist to the 
veteran's Reserve unit, dated in March 1980 that notes that 
the veteran was recently directed to cease his job as a cook 
because it involved too much static standing.  The 
psychologist noted that he had been asked to work with the 
veteran to find other employment.  This letter is contained 
in the Social Security Administration (SSA) records discussed 
infra.

Also of record in 1993 was evidence that the veteran suffered 
from a longstanding back disorder.  He had been denied 
service connection for the disorder on a number of occasions, 
and again by way of a Board decision dated in August 1994.  
The evidence shows he had been diagnosed with a chronic pain 
disorder with his back pain considered in that diagnosis.  

A statement from D. Lewis, M.D., dated in August 1987, 
indicated that the veteran had severe pain in his back, legs, 
and knees.  He said that the veteran was disabled and would 
not be able to hold a job.  He did not address the degree of 
disability represented by the veteran's back, legs, and knees 
as separate disabilities.  

The veteran submitted a statement from G. C. Evans, M.D., 
dated in February 1988.  Dr. Evans said that the veteran had 
degenerative disc disease and chondromalacia of the right 
patella.  He said that the veteran had a chronic pain 
disorder.  In a January 1989 statement, Dr. Evans related 
that the veteran had spinal stenosis, degenerative arthritis 
of the knees, tibia and femur, degenerative arthritis of the 
right patella, symptomatic postoperative varicose veins, 
chronic pain disorder, and suspected passive dependant 
personality and depressive reaction.  He said that all of the 
conditions, with the exception of the spinal stenosis, had 
progressively become more impairing to the veteran's daily 
living activities.  

A VA psychology counseling entry from November 1989 noted 
that the veteran was "infeasible" for any vocational 
rehabilitation programs.  The note reported that the veteran 
did not do well on tests designed to assess his individual 
aptitude or job readiness.  He complained of pain during the 
testing.  He was also observed on a trial basis and continued 
to complain of pain, to include in his legs and back.  The 
note indicated that the veteran would be discouraged from 
pursuing any rehabilitation programs because he was 
infeasible for such.  

The RO initially denied the veteran's claim for a TDIU rating 
in September 1995.  The veteran was found to not meet the 
schedular requirements for a TDIU rating.  The RO also 
determined that referral for an extraschedular determination 
was not warranted.  

The veteran underwent surgery on his left knee for a meniscal 
tear in August 1996.  He received a period of physical 
therapy before and after the surgery.

The veteran's knee disability rating was divided into 
separate ratings for each knee by way of a rating decision 
dated in September 1996.  The veteran was assigned a 10 
percent rating, for each knee for arthritis, effective from 
December 29, 1993.  He was also assigned a temporary 100 
percent rating for his left knee from August 12, 1996, to 
September 30, 1996, at which time the 10 percent rating was 
in effect again.  The veteran's combined disability rating 
was 40 percent as of December 29, 1993.

The veteran's disability for each knee was increased to 20 
percent, effective from December 29, 1993, in May 1997.  The 
veteran submitted a statement in June 1997 wherein he agreed 
with the 20 percent rating for his right knee.  However, he 
disagreed with the effective date of the rating.  The veteran 
did not express any disagreement with the effective date of 
the 20 percent rating for his left knee disability.  He did 
not express satisfaction for the increased rating for the 
left knee, thus that issue remained on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The veteran's combined disability rating, as of December 29, 
1993, was now 60 percent.  This included a 30 percent rating 
for his varicose veins, and 20 percent ratings for each knee.  
See 38 C.F.R. § 4.25 (2006).

The Board denied the veteran's claim for an earlier effective 
date for the 20 percent rating for the right knee in March 
2000.  

The veteran later testified at a videoconference hearing in 
July 2000.  The Board remanded the veteran's claim for 
entitlement to a TDIU rating in November 2000.  

Records from the SSA were received in June 2002.  The records 
show that an original disability decision was made in August 
1982.  The decision noted that the veteran had been employed 
as a restaurant cook, had business school training, worked as 
a security guard, truck driver, bus driver, and as a metal 
door grinder.  His disability was alleged to have commenced 
in March 1980 due to continued symptoms of varicosity and 
neurological disorders affecting his back.  The decision 
cited to a 1981 statement from a VA physician who noted that 
the veteran had a history of varicose veins and x-ray 
evidence of a probable old fracture of the right patella.  
The veteran also described pain in the lower back, shoulders 
and arms that was aggravated by cold weather.  The VA 
physician said that the veteran would have marked difficulty 
in maintaining regular work/job performance that required 
long periods of standing or walking.  He said that the 
veteran was unsuitable, at that time, for employment that 
required repeated lifting of weights more than 20 pounds, 
bending, stopping, or pushing.  The decision went on to 
evaluate a number of examination reports and records from 
private and VA facilities.  

The veteran's impairments were listed as hypertension; status 
post bilateral venous ligation and stripping for bilateral 
lower extremity varicosities with episodes of 
phlebothrombosis and thrombophlebitis, bilateral 
chondromalacia, and spinal stenosis at L3 "with alleged 
resulting chronic severe lower extremity pain.  The decision 
noted that the medical evidence of record did not support the 
veteran's subjective complaints of constant, severe, 
disabling pain.  It was noted that he was not taking anything 
other than Motrin for his pain.

A new decision was promulgated in January 1985.  The 
veteran's impairment was listed as spinal stenosis with pain, 
muscle spasm, and significant limitation of motion of the 
spine and radicular distribution of significant motion loss 
and reflex changes.  The veteran was found to be disabled as 
of July 1981.

There is a decision from the SSA Appeals Council (Council), 
dated in June 1985, that found that the veteran was not 
disabled.  The Council listed the veteran's impairments as 
mild to moderate spinal stenosis, L3, and status post 
bilateral lower extremity vein stripping, with allegations of 
severe pain.  The Council went on to say that, while the 
veteran's impairments would cause pain, the evidenced failed 
to document any impairment, or impairments, that would cause 
the level of severe, disabling pain alleged.  It was held 
that the veteran had residual functional capacity to perform 
work-related functions except for work involving heavy 
lifting, bending, or prolonged standing and walking.  The 
veteran was not able to perform his past relevant work as a 
cook or security guard.  

The veteran was granted SSA benefits at some point after the 
June 1995 Council decision; however, that decision is not of 
record.  The SSA records do show that a periodic review of 
the veteran's entitlement to benefits was conducted in March 
2000.  It was determined that his disability continued.  His 
primary diagnosis was osteoarthritis of the knees and his 
secondary diagnosis was spinal stenosis.  An accompanying 
medical statement said the evidence showed that his 
disability was continued because of spinal stenosis.  
Further, VA medical records, from 1998 and 1999, were cited 
to show x-ray evidence of arthritis in the knees, complaints 
of pain, and the use of a cane for ambulation.  

The veteran was granted service connection for diabetes 
mellitus in July 2002.  He was assigned a 20 percent 
disability rating.  The effective date for the grant of 
service connection, and the 20 percent rating, was 
established as of November 10, 2001.  The veteran did not 
express any disagreement with either the disability rating or 
effective date for service connection.  The decision is now 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3. 
104, 20.302, 20.1103 (2001).

The veteran was granted entitlement to a TDIU rating by way 
of a rating decision dated in December 2003.  The effective 
date for the grant of benefits was established as December 
29, 1993, as the veteran met the regulatory criteria as of 
that date.  

The veteran submitted his notice of disagreement (NOD) with 
the effective date for the grant of TDIU benefits in February 
2004.  The veteran contended that he became totally 
unemployable in 1980 when he was no longer able to engage in 
substantial gainful employment.  

The veteran testified at a videoconference hearing in 
December 2004.  He repeated his assertion that his TDIU 
rating should be effective from 1980.  

The Board remanded the veteran's case for additional 
development in September 2005.  The Board noted that the 
veteran testified at a hearing at the RO in February 1988.  
The hearing was in regard to increased rating claims that 
were pending prior to the Board denial of December 1988.  The 
veteran testified that he believed he was totally disabled 
and unemployable because of his service-connected 
disabilities.  

The testimony was construed as an informal claim for 
entitlement to a TDIU rating.  However, as there were two 
final Board decisions that had denied claims for increased 
ratings for the veteran's service-connected disabilities in 
1988 and 1990, the only way the veteran could establish 
entitlement to TDIU benefits prior to December 29, 1993, was 
by way of an extraschedular rating.  The remand directed that 
the RO submit the veteran's case to the Director of 
Compensation and Pension (C&P) for a determination of whether 
the veteran's service-connected disabilities warranted an 
extraschedular rating in the period prior to December 29, 
1993.

The RO solicited the evaluation in May 2006.  The Director, 
C&P, provided the evaluation in June 2006.  The evaluation 
reviewed the evidence of record and determined that there was 
no basis for an extraschedular rating in the period prior to 
December 29, 1993.  

The veteran has sought service connection for a back 
disability on numerous occasions.  The last final denial of 
his claim was by the Board in August 1994.  The issue of a 
new claim for service connection for a back disorder was 
noted at the time of the Board remand of November 2000.  The 
Board directed that the issue of service connection for a 
back disorder should be adjudicated.

The veteran was granted service connection for fibromyalgia 
by way of a rating decision dated in August 2004.  He was 
assigned a 40 percent disability rating.  The effective date 
for the grant of service connection, and the 40 percent 
rating, was established as January 20, 2004.  The grant was 
said to be a total grant of the benefits sought in regard to 
the claimed back disorder.  The veteran verified this fact at 
the time of his videoconference hearing in December 2004.

The veteran did submit an NOD with the effective date for 
service connection of fibromyalgia in September 2004.  The 
veteran alleged that had his back disability been properly 
adjudicated, he would have been found to be permanently and 
totally disabled at an earlier date.  

The RO issued a rating decision, proposing to sever service 
connection for fibromyalgia in January 2006.  The RO said 
that the earlier grant of service connection was the result 
of clear and unmistakable error.  

The veteran testified at a hearing against the proposed 
action in March 2006.  The RO issued a rating decision that 
severed service connection for fibromyalgia in April 2006.  
Notice of the rating action was provided on May 5, 2006.  

There is no evidence in the claims folder that the veteran 
has submitted an NOD with the severance of service connection 
for fibromyalgia.  The veteran, through his attorney, 
submitted the medical evidence noted in the Introduction.  
However, neither the medical evidence, nor the transmittal 
letter from the attorney, indicated any intent to appeal the 
severance action.  

As the appeal period for this decision has expired, and the 
evidence of record does not show the submission of an NOD 
subsequent to the April 2006 decision, the Board will not 
consider any aspect of the veteran's back/fibromyalgia rating 
in its appellate review.  

Finally, the veteran was denied entitlement to increased 
ratings for his varicose veins and left knee disabilities by 
way of a Board decision issued the same date as this 
decision.  

II.  Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  In addition, 
disabilities of one or both upper extremities or of one or 
both lower extremities, including the bilateral factor, if 
applicable, can be used to establish the one 60 percent 
disability.  38 C.F.R. § 4.16(a)(1).  

In addition, it is the established VA policy that all 
veterans who are unable to secure and follow a substantially 
gainful occupation, by reason of service-connected 
disabilities, shall be rated as totally disabled.  (emphasis 
added).  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans unemployable by 
reason of service-connected disabilities, but who fail to 
meet the standards set forth in paragraph (a) of 38 C.F.R. 
§ 4.16.  38 C.F.R. § 4.16(b) (2006).  See also 38 C.F.R. 
§§ 3.340, 3.341 (2006).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2)(West 
2002); 38 C.F.R. § 3.400(o) (2006); Harper v. Brown, 10 Vet. 
App. 125 (1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2006).  

Another applicable regulation is 38 C.F.R. § 3.157(b)(1) 
(2006), which provides that the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date in a TDIU claim and pointed out that the applicable 
statutory and regulatory provisions, properly construed, 
require that the Board look to all communications in the file 
that may be interpreted as applications for claims, formal 
and informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); see 
38 C.F.R. §§ 3.400(o)(2), 3.155(a) (2006); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

The RO granted the veteran's claim for a TDIU rating by 
applying the provision found at 38 C.F.R. § 4.16(a)(1).  The 
rating decision of May 1997 increased the ratings for the 
veteran's bilateral knee disabilities to 20 percent, 
effective from December 29, 1993.  Thus, the veteran's 
combined disability was 60 percent as of that date.  
Moreover, his disabilities involved both lower extremities.  
So, while he did not satisfy the criteria for a single 
disability of 60 percent or one disability rated at 40 
percent and additional disabilities to combine for a 70 
percent rating under 38 C.F.R. § 4.16(a), he did meet the 
criteria under 38 C.F.R. § 4.16(a)(1).  This was the earliest 
date that the veteran met the required criteria for a TDIU 
rating.

The Board notes that the veteran was denied an earlier 
effective date for the 20 percent rating for his right knee 
in March 2000 and did not appeal that decision.  Further, 
although the veteran sustained his appeal of his 20 percent 
rating for the left knee, he did not disagree with the 
effective date for that rating.  Accordingly, absent a 
challenge of clear and unmistakable error (CUE) in either 
March 2000 Board decision, or the May 1997 rating decision, 
there is no basis to establish an earlier effective date for 
those ratings.  The veteran has not presented a CUE challenge 
to either decision.

In addition, the veteran was denied increased ratings for his 
varicose veins and arthritis of the knees by the Board in 
August 1990.  The veteran would have to demonstrate that 
there is a claim pending for increased ratings between the 
Board decision and his claim for TDIU.  

The veteran did not submit any type of evidence between the 
August 1990 Board decision and his TDIU claim of September 
1993.  Further, a review of medical evidence of record does 
not reflect treatment for his varicose veins or arthritis of 
the knees that would serve as an informal claim for an 
increase.  38 C.F.R. § 3.157(b)(1).

The evidence of record prior to December 29, 1993, does not 
does not demonstrate that the veteran's service-connected 
disabilities made him unemployable.  He was denied increased 
ratings for his service connected disabilities in August 
1990.  There is no evidence to demonstrate that a claim was 
submitted between that time and his current claim.  He did 
not meet the schedular criteria for a TDIU rating prior to 
December 29, 1993.  There is no basis to establish an earlier 
effective date for the veteran's TDIU on a schedular basis.  

In regard to consideration of 38 C.F.R. § 4.16(b) there is no 
evidence of record to demonstrate that the veteran's service-
connected disabilities were of a such a nature to warrant an 
extraschedular rating at any time prior to December 29, 1993.  
The veteran's ratings for his varicose veins and arthritis of 
the knees had remained the same since October 1984.  His 
disability rating for arthritis of the knees was increased to 
10 percent for each knee in September 1996.  This represented 
the first increase in his disability ratings since 1984.  

The veteran stopped working in March 1980.  This was based on 
the statement from a VA surgeon that he should not continue 
to work as a cook because of his having to stand in one 
place.  This was deemed to be detrimental to his health 
because of his varicose veins.  The veteran has continually 
maintained that this meant he was told to stop all types of 
work.  The evidence clearly shows this was not the situation.

The SSA records show that there was some dispute that he was 
totally disabled, at least through 1985.  The 1982 judge 
decision and 1985 Council decision both show that it was felt 
that the veteran could be gainfully employed despite his 
disabilities.  Disabilities that went beyond his service 
connected disabilities with a back disorder being the 
predominant disability.  

The Director, C&P service, reviewed the evidence of record 
from the time of the February 1988 hearing and found that it 
did not support an extraschedular rating.  The record shows 
that the veteran had had a longstanding back disorder, 
variously characterized, that had caused him a great deal of 
pain.  He had also complained of pain in his legs.  The 
veteran was diagnosed with a chronic pain disorder that 
involved several joints, to include his spine, and other than 
his knees.  However, the evidence from 1988 to 1993 did not 
establish that the veteran's varicose veins or arthritis of 
the knees were the cause of his being unable to work.  

The Board has also considered the veteran's claim in light of 
38 C.F.R. §§ 3.340(a), 3.341(a).  Under 38 C.F.R. § 3.340(a) 
a "[t]otal disability will be considered to exist where 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."  In addition, 
when evaluating whether a total disability rating is 
warranted, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341(a).  

A longitudinal review of the record, consisting of 10 claims 
folders, does not demonstrate that the veteran's service-
connected disabilities were such that the rating schedule was 
not adequate to rate his level of impairment.  He had not 
required surgery, or treatment, for his varicose veins since 
1978.  He complained of leg pain that was attributed to 
several sources, to include radicular pain from his spinal 
stenosis.  The evidence shows a number of other medical 
conditions as contributing to the veteran's overall 
disability status.  There is no basis to conclude that an 
extraschedular rating was warranted at any time from 1988 to 
December 29, 1993.


ORDER

An effective date earlier than December 29, 1993, for 
assignment of a total disability rating based on individual 
unemployability due to service-connected disabilities, is 
denied.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


